DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.

Response to Arguments
Applicant's amendments and arguments filed 3/9/2021 have been fully considered and the rejection has been updated to address the newly amended limitations. 
Note that a new Hong reference (U.S. Patent No. 9,437,500) has been cited in the rejection of claim 1. 
The amendments to claim 1 have overcome the USC 112 “written description” rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the plasma treatment process and the annealing process" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of U.S. Patent No. 10,325,919. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims of the present application recites limitations that are recited in the corresponding claims of the patent, hence the claims of the patent would anticipate the claims of the present invention.
Regarding claim 12 of the present invention, see claim 11 of the patent.
Regarding claim 13 of the present invention, see claim 12 of the patent.
Regarding claim 14 of the present invention, see claim 13 of the patent.
Regarding claim 15 of the present invention, see claim 14 of the patent.
Regarding claim 16 of the present invention, see claim 15 of the patent.
Regarding claim 17 of the present invention, see claim 16 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (U.S. Patent #9437500), in view of Chuang et al (U.S. Pub #2016/0005756), in view of Hong et al (U.S. Pub #2015/0069524).
With respect to claim 1, Hong teaches a method for forming an integrated circuit (IC), the method comprising: providing a substrate including a logic region (Fig. 3-10, 320-328 and Col 6 Ln 48-58) and a memory region (Fig. 3-10, NVM region)  separated by a boundary region, wherein the logic region has a plurality of logic sub-regions including a first logic sub-region (Fig. 3-10, SLV2 328) and a second logic sub-region (Fig. 3-10, DG region 320) with an operation voltage greater than that of the first logic sub-region; 
forming a memory cell structure (Fig. 10, 920) on the memory region of the substrate; and 
forming a gate dielectric precursor layer (Fig. 4, 402) on the plurality of logic sub-regions; 
removing the gate dielectric precursor layers concurrently from the first logic sub-region and the second logic sub-region (Fig. 5, 402 is removed from 320 and 328; Col 7 Ln 11-25); 
forming a high-voltage gate dielectric precursor layer (Fig. 5, 502) on the first logic sub-region and the second logic sub-region; and 
removing the high-voltage gate dielectric precursor layer from the first logic sub-region (Fig. 7, layer 502 is removed from region 328; Col 8 Ln 3-15), wherein the first logic sub-region has a logic device configured to operate at a voltage smaller than that of another logic device of the second logic sub-region.

Chuang teaches forming a memory cell structure (Fig. 5, 502a/502b) on a memory region of the substrate, wherein the memory region is separated from the logic region by a boundary region (Fig. 5, 303c) defined therebetween; and
forming a dummy capping layer (Fig. 6, 602) covering the memory cell structure;
wherein the stack of gate dielectric precursor layers (Fig. 7, 604 and 702) is formed on the dummy capping layer after the forming of the dummy capping layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form a memory cell structure and dummy capping layer on the substrate of Hong, before forming the gate dielectric precursor layers such that the gate dielectric precursor layers are formed on the dummy capping layer as taught by Chuang in order to implement a split gate flash memory device (Paragraph 13-14), wherein the dummy capping layer protects the memory cells during the processing of the gate dielectric layers of the logic region (Paragraph 29)

Hong does not teach that the gate dielectric precursor layer is a stack of gate dielectric precursor layers.

With respect to claim 4, Hong2016 teaches forming a low voltage gate dielectric precursor layer (Fig. 8, 702/802) on the substrate at the first logic sub-region and on the high-voltage gate dielectric precursor layer (Fig. 8, 502) at the second logic sub-region;
patterning the low-voltage gate dielectric precursor layer to form a low-voltage logic gate dielectric overlying the first logic sub-region (Fig. 10, 328); and
patterning the high-voltage gate dielectric precursor layer and the low-voltage gate dielectric precursor layer to collectively form a high-voltage logic gate dielectric overlying the second logic sub-region (Fig. 10, 320).
With respect to claim 5, Hong2016 teaches that the low-voltage gate dielectric precursor layer comprises a high k dielectric liner stacked on a silicon dioxide layer (Col 8 Ln 17-55).
With respect to claim 6, Hong2016 teaches forming and patterning a conductive layer overlying the first logic sub-region and the second logic sub-region to respectively form a high-voltage logic gate electrode (Fig. 9, 906) on the high-voltage logic gate dielectric and a low-voltage logic gate electrode (Fig. 9, 914) on the low-voltage logic gate dielectric.
claim 7, Hong2016 does not teach replacing the high-voltage logic gate electrode or the low-voltage logic gate electrode with a metal gate electrode.  
Hong2015 teaches replacing the high-voltage logic gate electrode or the low-voltage logic gate electrode with a metal gate electrode (Paragraph 38).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace a gate electrode of Hong2016 with a metal material as taught by Hong2015 in order to implement a gate-last process (Paragraph 38). 

With respect to claim 8, Hong2016 does not teach forming a memory cell structure on a memory region of the substrate, wherein the memory region is separated from the logic region by a boundary region defined therebetween; and forming a dummy capping layer covering the memory cell structure; wherein the stack of gate dielectric precursor layers is formed on the dummy capping layer after the forming of the dummy capping layer.
Chuang teaches forming a memory cell structure (Fig. 5, 502a/502b) on a memory region of the substrate, wherein the memory region is separated from the logic region by a boundary region (Fig. 5, 303c) defined therebetween; and
forming a dummy capping layer (Fig. 6, 602) covering the memory cell structure;

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form a memory cell structure and dummy capping layer on the substrate of Hong2016, before forming the gate dielectric precursor layers such that the gate dielectric precursor layers are formed on the dummy capping layer as taught by Chuang in order to implement a split gate flash memory device (Paragraph 13-14), wherein the dummy capping layer protects the memory cells during the processing of the gate dielectric layers of the logic region (Paragraph 29).
With respect to claim 9, Hong2016 teaches forming source/drain regions on opposite sides of the logic gate electrode and within the logic region (Fig. 10, 1010/1012, 1022/1024, etc.).
Chuang teaches removing the dummy capping layer from the memory region (Fig. 13); and
forming source/drain regions (Fig. 5, 510) on opposite sides of the memory cell structure and within the memory region.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to remove the dummy capping layer as taught by Chuang in order to perform concurrent processing on the memory cell region and logic region; and to form source/drain regions in the memory region in order to form a memory cell transistor.
claim 10, Chuang teaches forming a contact etch stop layer (CESL) (Fig. 15, 1502 and Paragraph 38; Fig. 1, 122) along an outline of the memory cell structure and the logic devices;
forming a lower inter-layer dielectric layer (Fig. 1, inter-gate oxide layer 124) between and over the memory cell structure and the logic devices;
forming an upper inter-layer dielectric layer (Fig. 1, 142; Fig. 17, 1702) over the lower inter-layer dielectric layer; and
forming contacts (Fig. 18, 1802; Fig. 1, 144) extending through the upper inter-layer dielectric layer and the lower inter-layer dielectric layer respectively to the source/drain regions in the memory region and the logic region.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form a CESL, lower and upper interlayer dielectrics, and contacts on the substrate of Hong as taught by Chuang in order to achieve the predictable result of creating electrical contacts to the devices.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hong2016, Chuang, and Hong2015, in view of Chung et al (U.S. Pub #2013/0260547).
With respect to claim 2, Hong2016 does not teach performing a nitride plasma treatment process and an annealing process to the stack of gate dielectric precursor layers and the high-voltage gate dielectric precursor layer after forming the high-voltage gate dielectric precursor layer.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform performing a nitride plasma treatment process and an annealing process to the stack of gate dielectric precursor layers and the high-voltage gate dielectric precursor layer of Hong2016 as taught by Chung in order to improve the quality of the gate dielectric layer (Paragraph 30).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hong2016, Chuang, and Hong2015, in view of Lee (U.S. Pub #2009/0104780).
With respect to claim 3, Hong2016 does not teach that the stack of gate dielectric precursor layers comprises at least a first gate dielectric precursor layer, a second gate dielectric precursor layer, and a third gate dielectric precursor layer stacked on above another.
Lee teaches that the stack of gate dielectric precursor layers for a high voltage logic device can comprises at least a first gate dielectric precursor layer, a second gate dielectric precursor layer, and a third gate dielectric precursor layer stacked on above another (Fig. 1C-1D, 120). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the gate dielectric precursor layers of Hong2016 to comprise first, .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hong2016, Chuang, and Hong2015, in view of Liu (U.S. Pub #2016/0013197).
With respect to claim 11, Hong2016 and Chuang does not teach that forming the memory cell structure comprises:
forming a pair of floating gate electrodes; forming a pair of control gate electrodes respectively on the floating gate electrodes; and forming a pair of select gate electrodes laterally alongside the floating gate electrodes and the control gate electrodes.
Liu teaches forming the memory cell structure comprises: forming a pair of floating gate electrodes (Fig. 3, 302a/302b); forming a pair of control gate electrodes (Fig. 3, 318a/318b) respectively on the floating gate electrodes; and forming a pair of select gate electrodes (Fig. 3, 304a/304b) laterally alongside the floating gate electrodes and the control gate electrodes.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the memory cell structure of Hong2016 and Chuang to have the floating gates, control gates, and select gates arrangement as taught by Liu in order to implement a split gate flash memory cell (Paragraph 35).


18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (U.S. Pub #2015/0069524), in view of Ema et al (U.S. Pub #2005/0110071), in view of Chung et al (U.S. Pub #2013/0260547). 
With respect to claim 18, Hong teaches a method for forming an integrated circuit (1C), the method comprising:
providing a substrate including a logic region, wherein the logic region has a plurality of logic sub-regions including a first logic sub-region (Fig. 1, LOW VOLTAGE 152) and a second logic sub-region (Fig. 1, DGO 151);
forming a stack of gate dielectric precursor layers (Fig. 2, 108 and 110) on the plurality of logic sub-regions;
removing the stack of gate dielectric precursor layers from the first logic sub- region (Fig. 5, removal from region 152) and the second logic sub-region (Fig. 3, removal from region 151);
forming a high-voltage gate dielectric precursor layer (Fig. 4, 114) on the first logic sub-region and the second logic sub-region; and
removing the high-voltage gate dielectric precursor layer from the first logic sub- region (Fig. 5, 152),
Hong does not teach
wherein a dielectric isolation structure between the first logic sub-region and the second logic sub-region has an asymmetric structure with a deeper groove relative to an upper surface of the substrate at a first upper corner of the dielectric isolation structure closer to the first logic sub-region than 
Ema teaches
wherein a dielectric isolation structure between the low-voltage logic sub-region (Fig. 29A-29, region corresponding to 486) and the high-voltage logic sub-region (Fig. 29A-29, region corresponding to 480) has an asymmetric structure with a deeper groove (Fig. 29B, 414) relative to an upper surface of the substrate at a first upper corner of the dielectric isolation structure closer to the low-voltage logic sub-region than a groove relative to the upper surface of the substrate at a second upper corner of the dielectric isolation structure closer to the high-voltage logic sub-region.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the dielectric isolation structure of Hong to have an asymmetric structure as taught by Ema in order to allow the threshold voltage of the high voltage device to remain high (Paragraph 228).
Hong does not teach performing a nitride plasma treatment process and an annealing process to the high-voltage gate dielectric precursor layer before the removal of the high-voltage gate dielectric precursor layer from the first logic sub-region.
Chung teaches performing a nitride plasma treatment process and an annealing process to the stack of gate dielectric precursor layers and the high-voltage gate dielectric precursor layer after forming the high-voltage 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform performing a nitride plasma treatment process and an annealing process to the high-voltage gate dielectric precursor layer of Hong, before the removal of the high voltage gate dielectric precursor layer from the first logic sub-region, as taught by Chung in order to improve the quality of the gate dielectric layer (Paragraph 30).
With respect to claim 20, Hong does not teach performing a plasma treatment process and an annealing process after removing the stack of gate dielectric precursor layer from the first logic sub-region and the second logic sub-region.
Chung teaches performing a nitride plasma treatment process and an annealing process to the stack of gate dielectric precursor layers and the high-voltage gate dielectric precursor layer after forming the high-voltage gate dielectric precursor layer (Paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform performing a nitride plasma treatment process and an annealing process to the stack of gate dielectric precursor layers and the high-voltage gate dielectric precursor layer of Hong as taught by Chung in order to improve the quality of the gate dielectric layer (Paragraph 30).
Note: because the high voltage gate dielectric precursor layer is formed after removing the stack of gate dielectric precursor layers, it follows that the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, Ema and Chung, in view of Kato et al (U.S. Pub #2010/0013028). 
With respect to claim 19, Kato teaches that atop surface the dielectric isolation structures (Fig. 2, 13/16) protrudes from the upper surface of the substrate (Fig. 2, 1). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the dielectric isolation structure of Hong to have the structure as taught by Kato in order to prevent junction leakage (Paragraph 83).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826